Citation Nr: 1401840	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-12 296	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2. Entitlement to service connection for a skin disability, to include as due to herbicide exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2013 hearing conducted via videoconference. A transcript of the hearing is of record. Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration. This waiver is contained in the Veteran's claims folder. See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. There is no competent evidence that the Veteran was exposed to herbicides during his military service.

2. The Veteran was diagnosed with diabetes mellitus more than one year after his separation from service, and it has not been related to his military service.

3. The Veteran's diagnosed skin disability is not related to his military service.




CONCLUSIONS OF LAW

1. The Veteran's diabetes mellitus, type II, was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. The Veteran's skin disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §  3.102, 3.159, and 3.326(a).

Under VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. See also 38 C.F.R. § 3.159(b)(1).

VCAA letters dated in March 2006 and April 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised of the evidence necessary to substantiate a claim for service connection and that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. April 2009 and September 2009 letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Such notice was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). Therefore, the Board finds that the duty to notify has been satisfied.

The Board also concludes that VA's duty to assist has been satisfied. The Veteran's service treatment records, service personnel records, and VA medical treatment records from the Cincinnati VAMC have been obtained and associated with the claims file. The Veteran has at no time referenced outstanding medical records that he wanted VA to obtain or that he felt were relevant to the claim. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

As noted above, the Veteran testified at a hearing in July 2013 before the undersigned Veterans Law Judge (VLJ). During the Board hearing, the Veteran was assisted by an accredited representative from the Disabled American Veterans. The representative and the VLJ asked questions regarding the onset and symptoms of his claimed disabilities. The hearing focused on the elements necessary to substantiate the claim for service connection, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim. The Veteran has not contended that the VLJ did not comply with 38 C.F.R. § 3.103(c) and he has not contended that he was prejudiced in any way in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A VA nexus opinion has not been obtained in this case. Under 38 C.F.R. 
§ 3.159(c)(4) (2013), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but: (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that there is sufficient evidence of record, and that further medical opinion is not necessary to decide the claims for service connection for diabetes and a skin disability to include as secondary to herbicide exposure. In the present case, as discussed in further detail below, there is no competent evidence that the Veteran suffered an event, injury, or disease, in service resulting in his diabetes or his skin disability. Specifically, the Board has found that the Veteran's belief that he was exposed to herbicides in service is not supported by the record. Furthermore, there has been no competent evidence to suggest in-service onset of diabetes or a skin disability. Accordingly, a VA nexus opinion need not be sought.

There is no indication in the record that any additional evidence, relevant to the Veteran's service connection claim is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran has been given ample opportunity to present evidence and argument in support of his claim. All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. Accordingly, the Board will address the merits of the claim.

Law and Regulations - Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For certain chronic disorders, including diabetes mellitus, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence. See 38 C.F.R. § 3.303(b) (2013).

Presumptive service connection for certain disorders as a result of Agent Orange exposure, including type II diabetes, is warranted if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, which include a presumption of exposure to herbicides for Veterans with service in Vietnam during specific time periods. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Generally, service on a deep-water naval vessel off the shores of Vietnam may not be considered "service in Vietnam".  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service. In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore of Vietnam or a pier attached to the landmass. Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways. They are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Merits of the Claims

The Veteran contends that while onboard the USS Boxer in 1968, his ship was faced with a strong storm and numerous black barrels with an orange stripe on them became unsecured on the ship. The Veteran alleges that his superiors instructed him and other crewmen to secure the barrels. He reports that he became covered in the substance contained in the barrels and was instructed to wash himself thoroughly and discard any clothing he was wearing at the time. The Veteran believes that the substance contained in the barrels was Agent Orange. He further contends that he was part of a ship landing party in which he was responsible for securing the gear aboard the aircraft's fan tail to the ship once they landed on the ship. The Veteran says that the gear consisted of the same black barrels with orange stripes as noted above and spraying equipment that was attached to the aircrafts, which he believes was used to spray Agent Orange over desired areas in Vietnam. He also says that the USS Boxer docked in Vietnam for a day or so at Cam Ranh Bay while he was onboard, which he believes constitutes service in Vietnam. Therefore, he believes that he is entitled to presumptive service connection for his current diabetes mellitus (type II) and his skin disabilities, based on exposure to herbicides.

Analysis - Presumptive Service Connection 

As noted above, under the authority granted by the Agent Orange Act of 1991, when a Veteran has service in Vietnam, he will be presumed to have been exposed to herbicides.  VA has determined that a positive association exists between exposure to herbicides and the subsequent development of certain, enumerated conditions which become manifest to a compensable degree within one year from service. 

The Veteran's current skin disability is not included in the enumerated list of conditions; therefore, service connection on a presumptive basis for herbicide exposure is not warranted. However, the Veteran's currently diagnosed diabetes mellitus (type II) disability is included in the enumerated list of conditions; therefore, service connection on a presumptive basis must be considered if the evidence demonstrates that the Veteran served in Vietnam. See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Veteran alleges that he served "in Vietnam" in 1968 while aboard the USS Boxer, because it docked in Cam Ranh Bay for a day or two in 1968. He also alleges that he was exposed to Agent Orange while having to physically secure the gear from the incoming aircrafts which had previously sprayed the herbicide.  He also alleges that he was exposed to Agent Orange in leaking barrels that he had to secure on the deck of the ship. 

Regarding the docking in Cam Ranh Bay, the Board first notes that this is not considered an inland water for the purposes of the presumption of exposure.  Furthermore, the only evidence of record which establishes that the USS Boxer's presence in Vietnam is a ships list which indicates that the USS Boxer docked in Cam Ranh Bay on September 9, 1965.  This is well before the Veteran's entry into service.  See July 2013 Board hearing testimony; see also, the Veteran's personnel records.  Thus, there is no competent evidence available which confirms that the USS Boxer docked in Vietnam on any other occasion. 

Regarding the exposure as having to handle gear from aircraft landing on the ship after spraying herbicides, the Veteran's personnel records indicate that his military occupational specialty was a chef/cook. Although the Veteran has submitted an October 1968 certificate of completion for ship landing party indoctrination, there is no evidence that was actually exposed to agent orange through these duties. Even if presumed to be accurate, the presumption of exposure has not been extended to those who, for whatever reason, were in contact with equipment or personnel returning from Vietnam. Pertinently, in a May 2009 memorandum to VA, the U.S. Army and Joint Services Records Research Center (JSRRC) indicated that they could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam. See VA Adjudication Procedure Manual, M21-1MR Part IV.ii.2.C.10.m. Extrapolating from this, the Veteran's own claim of secondary exposure to herbicides via aircraft that were in Vietnam is too attenuated to establish actual herbicide exposure.

Similarly, regarding exposure as having to secure leaking barrels on the deck of the ship, there is no competent evidence of what chemicals the barrels contained.  While the Veteran believes them to have contained herbicides, there is no record of this ship's cargo including herbicides.  The Veteran is not competent to determine the exact chemical substance that was in the barrels, or to say definitively that it was Agent Orange.   

Thus, there is no documentation that the Veteran was ever present in Vietnam or other proof of direct exposure. Accordingly, although he is diagnosed with a disease listed in § 3.309(e) (diabetes mellitus, type II), the Veteran is not entitled to the presumption that it was incurred in or aggravated by the Veteran's service on the basis of exposure to an herbicide agent during service in the Republic of Vietnam. 

With respect to the presumption for service connection for chronic diseases, VA treatment records show that the Veteran began receiving treatment for his diabetes beginning in February 2002. Therefore, there is no competent medical evidence of record which establishes that the Veteran's diabetes mellitus (type II) manifested to a compensable level within one year of separation from service.  As the Veteran's skin disability is not a listed chronic disease, it is not subject to presumptive service connection under this provision either.

Nevertheless, even if the Veteran is found not to be entitled to a regulatory presumption of service connection, the claims must still be reviewed to determine if service connection can be established on a direct basis. Stefl v. Nicholson, 21 Vet App 120 (2007); see also Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994).
 
Analysis - Direct Service Connection 

The Veteran has current diagnoses of diabetes mellitus (type II) and chronic dermatitis/ squamous acanthoma (referred to as a skin disability), which are confirmed by VA treatment records from the Cincinnati VAMC indicating ongoing treatment for both disabilities. Therefore, the first required element of service connection is satisfied.

Regarding the second element, an in-service event or occurrence, the Veteran's service treatment records do not reveal any symptomatology suggestive of diabetes or a skin disability. 

As stated previously, the Veteran alleges that he was exposed to herbicides on his ship, which he believes constitutes the second element of service connection. However, as analyzed above, there is no official service department documentation, or any other credible, objective evidence, to support his claim of herbicide exposure. 

The Board has no reason to disbelieve the Veteran's statements that part of his duties during his service while aboard the USS Boxer required him to secure gear from the aircrafts returning from Vietnam, as such would be consistent with his duties a crewman who completed the ship landing party indoctrination course. As such, the Board finds that the Veteran likely handled the gear contained on and attached to aircrafts as part of his duties. Crucially, however, the Board is unable to find that the Veteran was exposed to herbicides in performing such duties, because there is no evidence in the record that would tend to show that this was the case. The only explanations offered by the Veteran is an assumption that the aircrafts that the Veteran serviced were in fact contaminated with Agent Orange or any other herbicide and that the unlabeled barrels he frequently handled contained Agent Orange. As such, the contention with respect to the Veteran's purported exposure to herbicides in performing his military duties amounts to speculation, on which benefits may not be granted. Because there is no evidence that the aircrafts were contaminated with herbicide residue, the Board cannot find that the Veteran was exposed to herbicides in the discharge of his duties. Thus, the Veteran's own opinion and theories about his diabetes and skin disability, to the extent they are to be accorded some probative value, are far outweighed by the evidence of record, particularly the lack of official service department documentation, or any other objective evidence, to support his claim of herbicide exposure.

For the sake of argument, relative to the nexus element, the Board notes that the post-service treatment records indicate that the Veteran did not complain of or receive treatment for his diabetes or skin disability until the early 2000s, which is more than 30 years after his separation from active duty. Although not a dispositive factor, the significant lapse in time between service and post-service treatment for diabetes may be considered as part of the analysis of a service connection claim. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

The Veteran, while entirely competent to report his symptoms, has presented no probative clinical evidence of a nexus between his diabetes or skin disability and his military service. Furthermore, as discussed above, the Board has found that his claim that he was exposed to herbicides is not supported by the objective evidence of record. The Board finds that the Veteran as lay person is not competent to associate any of his symptoms to his military service. That is, the Veteran is not competent to opine on matters such as the etiology of his diabetes and skin disability. Such opinion requires specific medical training and is beyond the competency of a lay person. In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his diabetes and skin disability and his military service to be of no probative value. See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions]. Accordingly, the statements offered by the Veteran and his representative in support of his own claim are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Diabetes mellitus is one such condition; the Veteran's skin disability is not. Regardless, the Veteran does not contend that he had diabetes continually since service, and the evidence proves otherwise.  

Accordingly, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus (type II) and a skin disability. The benefits sought on appeal are not warranted.

	
ORDER

Service connection for diabetes mellitus (type II) is denied.

Service connection for a skin disability is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


